J-A04021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHARLES DAVIS, ADMINISTRATOR    :            IN THE SUPERIOR COURT OF
    OF THE ESTATE OF DORA RAMEY     :                 PENNSYLVANIA
    DECEASED                        :
                                    :
                                    :
               v.                   :
                                    :
                                    :
    1245 CHURCH ROAD OPERATIONS,    :            No. 3539 EDA 2018
    LLC D/B/A HILLCREST CENTER,     :
    GENESIS PA HOLDINGS LLC., AND   :
    ALBERT EINSTEIN MEDICAL CENTER :
                                    :
                                    :
    APPEAL OF: 1245 CHURCH ROAD     :
    OPERATIONS, LLC D/B/A HILLCREST :
    CENTER AND GENESIS PA HOLDINGS :
    LLC.                            :

               Appeal from the Order Entered November 20, 2018
              In the Court of Common Pleas of Philadelphia County
                      Civil Division at No(s): 1712 01820


BEFORE:      PANELLA, P.J., STRASSBURGER, J.*, and COLINS, J.*

DISSENTING STATEMENT BY PANELLA, P.J.:                       Filed: April 16, 2020

        I would affirm on the basis of the trial court’s opinion.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.